TDCJ Offender Details                                                                            Page 1 of2



mTEXAS-. DEPARTMENT QF.QRIMI.NAL JUSTICE                     Ei H'HBIMI                  MtlJJJ.MJIL-fcMBH




 Offender Information Details

   Return to Search list




 SID Number:                                 07993050

 TDCJ Number:                                01796984

 Name:                                       TOWNSEND.ERRICK

 Race:                                       B

 Gender:                                     M

 DOB:                                        1972-06-29

 Maximum Sentence Date:                      2021-04-05

 Current Facility:                           ALLRED

 Projected Release Date:                     2021-04-05

 Parole Eligibility Date:                    2016-04-05

 Offender Visitation Eligible:               YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                   Offender is not scheduled for release at this time.


 Scheduled Release Type:                   Will be determined when release date is scheduled.


 Scheduled Release Location:               Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
  Offense Date Offense Sentence Date County Case No. Sentence (YY-MM-DD)
    2008-12-05    AGG ASLT    2012-06-29   |BRAZORIA    N59028            10-00-00




http://offender.tdcj .texas.gov/OffenderSearch/offenderDetail.action?sid=07993050                 6/24/2015